COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS

                                                 §
 LINDA S. RESTREPO AND                                           No. 08-15-00245-CV
 CARLOS E. RESTREPO, D/B/A                       §
 COLLECTIVELY RDI GLOBAL                                               Appeal from
 SERVICES, AND R&D                               §
 INTERNATIONAL,                                               County Court at Law No. 5
                                                 §
                        Appellants,                            of El Paso County, Texas
                                                 §
 v.                                                            (TC # 2012DCV04523)
                                                 §
 ALLIANCE RIGGERS &
 CONSTRUCTORS, LTD.,                             §

                        Appellee.                §


                                  MEMORANDUM OPINION

       This appeal is before the Court on its own motion for determination of whether it should

be dismissed for want of jurisdiction. Finding that the trial court has not entered a final judgment

or appealable order, we dismiss the appeal for lack of jurisdiction.

         It is well settled that appellate courts have jurisdiction over final judgments and

interlocutory orders made appealable by statute. Lehmann v. Har-Con Corporation, 39 S.W.3d
191, 195 (Tex. 2001); TEX.CIV.PRAC.&REM.CODE ANN. § 51.014 (West 2015)(authorizing

appeals from certain interlocutory orders). A final judgment is one that disposes of all pending

parties and claims. See Lehmann, 39 S.W.3d at 195. Appellants filed a notice of appeal

indicating that they are appealing the trial court’s orders granting Carlos Restrepo’s motion for
mistrial and resetting the case for jury trial on October 13, 2015. The Court notified Appellants

that it intended to dismiss the appeal for lack of jurisdiction because an order granting a mistrial

is not appealable. In their response, Appellants assert that they are not appealing the order

granting a mistrial, but are instead challenging “clear prosecutorial or judicial over-reaching” on

the part of the trial court which goaded Carlos Restrepo into moving for a mistrial. This Court

does not have appellate jurisdiction to review this type of argument unless it is presented in the

context of a final judgment or appealable order. The underlying case has not yet proceeded to a

final judgment and an interlocutory order granting a mistrial is not appealable. See In re S.G.,

Jr., 935 S.W.2d 919, 923 (Tex.App.--San Antonio 1996, writ dism’d w.o.j.); Fox v. Lewis, 344
S.W.2d 731, 734 (Tex.Civ.App.--Austin 1961, writ ref’d n.r.e). We therefore dismiss the appeal

for want of jurisdiction. All pending motions are denied as moot.


September 23, 2015
                                      ANN CRAWFORD McCLURE, Chief Justice

Before McClure, C.J., Rodriguez, and Hughes, JJ
(Hughes, J., not participating)




                                               -2-